UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SALIMA RASSOULL,                          
                   Plaintiff-Appellant,
                 v.                                No. 03-1756
MAXIMUS, INCORPORATED,
               Defendant-Appellee.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
               Jillyn K. Schulze, Magistrate Judge.
                        (CA-02-214-8-JKS)

                      Submitted: January 28, 2004

                       Decided: March 17, 2004

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

J. P. Szymkowicz, John T. Szymkowicz, SZYMKOWICZ & SZYM-
KOWICZ, L.L.P., Washington, D.C., for Appellant. Walter H.
Ryland, Monica McCarroll, WILLIAMS MULLEN, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      RASSOULL v. MAXIMUS, INC.
                               OPINION

PER CURIAM:

   Salima Rassoull appeals a jury verdict finding that Maximus, Inc.’s
interception of a telephone conversation from fellow Maximus
employee Karen Reddon did not violate the Electronic Communica-
tions Privacy Act., 18 U.S.C. § 2511(d)(2) (2000); see 18 U.S.C.
§ 2520 (2000) (providing private right of action).

   Rassoull first contends that the district court erred by failing to
issue jury instructions and verdict forms explaining that the affirma-
tive defense of consent1 could be invalidated if the defendant inter-
cepted the call for a criminal or tortious purpose. Because Rassoull
failed to object at trial, her claim is reviewed for plain error on appeal.
Fed. R. Civ. P. 51; United States v. Olano, 507 U.S. 725, 731-32
(1993); Waters v. Massey-Ferguson, Inc., 775 F.2d 587, 590-91 n.2
(4th Cir. 1985). Because Rassoull has failed to show that she pre-
sented an evidentiary foundation sufficient to support the jury instruc-
tion requested, we find no error. See United States v. Truglio, 731
F.2d 1123, 1131 (4th Cir. 1984), overruled on other grounds by
United States v. Burgos, 94 F.3d 849 (4th Cir. 1996); see also In re
Pharmatrek, 329 F.3d 9, 18 (1st Cir. 2003).

   Rassoull also contends that both she and Reddon only consented to
the interception of business calls.2 However, viewed in the light most
favorable to Maximus, the evidence permitted reasonable jurors to
determine that Reddon consented to the interception of the call.
Accordingly, we find no basis upon which to overturn the jury’s ver-
dict. Simmons v. Bell Telephone Co., 611 F.2d 342 (10th Cir. 1979);
Coates v. Daugherty, 973 F.2d 290, 293 (4th Cir. 1992).
    1
     Because Reddon called Rassoull from a Maximus phone, it is Red-
don’s consent to interception that is at issue. See 18 U.S.C. § 2511(2)(d)
(interception is not unlawful where either party to the call consents to
interception).
   2
     To the extent Rassoull raises any argument about applicability of the
business extension exception to the Electronic Communications Privacy
Act, such argument is misplaced because the jury’s verdict did not
address this exception.
                     RASSOULL v. MAXIMUS, INC.                    3
   We affirm the district court’s judgment. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED